Citation Nr: 1608215	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.
 
 2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now with the RO in Roanoke, Virginia.  The Veteran filed a notice of disagreement (NOD) in September 2008.  A statement of the case (SOC) was provided in March 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in April 2009.

In January 2012, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In April and December 2012, the Board remanded the matters for additional development.  By a July 2013 letter, the Veteran was offered the opportunity for a hearing before a VLJ who would decide his appeal; he did not respond. 

The case was again remanded in October 2013, August 2014, and July 205 for additional development.  That development having been completed, this claims is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Low Back

By way of background, in July 2015, the Board remanded this matter in order to obtain an addendum opinion addressing the etiology of the Veteran's low back disability and bilateral foot disability.  At such time, the Board acknowledged with regard to the low back disability, that in the May 2012 and April 2013 examination reports pertaining to the Veteran's claim of service connection for a low back disability, the opinions rendered were predicated, in part, on the notion that the Veteran did not begin experiencing low back symptoms until sometime between 1990 and 2000.  For instance, in the May 2012 examination, the examiner focused on the Veteran's report that he did not begin experiencing back symptoms until 20 years prior to that examination.  Also, in the April 2013 examination, the examiner provided a negative opinion based on the Veteran's reports that he did not begin having back problems until "30-40 years after leaving service."  These opinions were found to be in direct conflict with the evidence of record.  Significantly, in a December 1998 VA treatment note from the Richmond VA Medical Center, the Veteran presented complaining of low back pain that had "been a problem since 1978."

The Board found that the VA medical opinions thus far pertaining to the Veteran's low back disability relied on a lack of clinical evidence from earlier time periods that show the existence of a low back disability.  It was noted that, in providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Thus, it was determined that an opinion is necessary to address the Veteran's competent and credible assertions of experiencing back pain as early as 1978, and to reconcile the conflicting evidence of record pertaining to this issue.  To this extent, the VA examiner was requested to specifically discuss such consideration of the Veteran's statements in the ultimate rationale.

However, in an August 2015 VA examination addendum opinion, the VA examiner, although noting the Veteran's 1998 treatment record in his review of the claims file, failed to actually discuss the Veteran's contentions that his condition had onset in 1978 and, rather, merely stated that there was no evidence that the Veteran's condition had onset in service or within one year of service and that it was most likely related to aging.

In omitting any discussion of a consideration of the Veteran's lay statements that he experienced onset of his condition in 1978, which is given further credibility by virtue of the fact that he told such information to his treatment provider back in 1998 for the purposes of treatment and not for obtaining benefits, the VA examiner failed to comply with the instructions of the prior remand.  Therefore, another remand is required in order to obtain an addendum opinion addressing the etiology of the Veteran's low back in which due consideration of the Veteran's competent and credible lay statements regarding onset is afforded and discussed accordingly in any provided opinion.  See Stegall, supra. 

Bilateral Feet

Turning to the issue of entitlement to service connection for a bilateral foot disability, the Board noted that the April 2013 examination report was retuned because the examiner failed to identify the diagnoses for the disabilities the Veteran had related to his feet when rendering the etiology opinion.  In the September 2014 examination, the examiner identified diagnoses of bilateral metatarsalgia, bilateral hallux rigidus, hallux valgus of the right foot, and bilateral arthritis.  However, in his examination report, he only addresses the etiology of the bilateral arthritis, and does not address the etiology of the metatarsalgia, hallux rigidus or hallux valgus.  As such, the claim was remanded so that the examiner could provide opinions regarding the etiology of the other identified conditions.

However, in an August 2015 VA examination opinion, the VA examiner merely stated that the Veteran had a number of feet conditions for which he received treatment, but that none of them had their origin in military service and they were not related to military service.  No further explanation or rationale was provided.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4)(2015).

Here, the VA examiner must further explain why the Veteran's current feet disabilities cannot be related to military service, apart from the absence of complaints or treatment for such in the Veteran's military record.  A complete rationale, to include citations to relevant medical authority and literature, must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, return the record to the VA examiner who offered the August 2015 opinion for the Veteran's low back disability.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion on the following:

Whether it is as likely as not (50 percent or greater probability) that the Veteran's low back disability is attributable to his military service.  In particular, the VA examiner must consider and discuss the Veteran's competent and credible lay statements regarding onset of his back disability in 1978.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Additionally, return the record to the VA examiner who offered the August 2015 opinion for the Veteran's bilateral foot disability.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion on the following:

Whether it is as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability, to specifically included diagnoses of metatarsalgia, hammertoes, hallux valgus, hallux rigidus, and/or degenerative arthritis is attributable to his military service.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall, 11 Vet. App. at 271.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




